Title: To George Washington from Gustavus Scott, 31 October 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 31st October 1796
                        
                        Since our first Letter of this date, we have thought it prudent to write to Mr
                            Wolcott & to enclose to him the proposals for a Loan from the Bank drawn out into
                            detail, both which are left open for your perusal & approbation, without which we do
                            not consider ourselves at liberty to make the propositions. Not knowing what may be the
                            event of the application to the Bank, we have thought it adviseable to forward an Instrument
                            empowering us to borrow of the State of Maryland, in case of need. We are, with sentiments,
                            &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    